John D. Bennett, S.
Motion to reargue granted.
The court feels that section 600 of the Abandoned Property Law is unclear and requires legislation clarifying whether or not subdivision 1 (par. |.d], cl. [ii]) is an exclusion from subdivi*1058sion 1 (par. [a]) of section 600 of the Abandoned Property Law.
However, the court has carefully reviewed its prior determination and finds that section 273 of the Surrogate’s Court Act, although newly enacted, gives sanction to treating assets paid into court and subsequently paid to the Comptroller as abandoned property pursuant to section 600 (subd. 1, par. [a]) of the Abandoned Property Law.
Accordingly the Comptroller is entitled to deduct his charges as provided under section 1407 of the Abandoned Property Law and the court’s prior decision dated August 30, 1966 (51 Misc 2d 1056) is modified to so provide.